         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.09/20)
                          6/03) Judgment in a Civil Case



                                      United States District Court
                                                Southern District of Georgia
                  LARRY TYNDALL,


                                          Plaintiff,                               JUDGMENT IN A CIVIL CASE

                                                                                                     CV 121-017
                                           V.                                    CASE NUMBER:

                  COMPANION SECURITY GROUP, LLC,


                                           Defendant.




                    Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                    has rendered its verdict.

                    Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                    rendered.

                    IT IS ORDERED AND ADJUDGED
                    that, pursuant to the Order of Court dated June 2, 2021, Defendant Companion Security Group,

                    LLC's motion to consolidate related cases is granted. Therefore, case number 1:21-cv-017 is

                    consolidated into case number 1:21-cv-016. Judgment is hereby entered, and case number

                    1:21-cv-017 stands closed.




           June 21, 2021                                                       John E. Triplett, Clerk of Court
           Date                                                                Clerk
                                                                               Cler
                                                                                 errk



                                                                               (By)
                                                                               (By) Deputy Clerk
                                                                               (B          Cller
                                                                                           C  erk
GAS Rev 10/2020
